Citation Nr: 0531640	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  02-10 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder, to include sinusitis and asthma.

2.  Entitlement to service connection for a stomach disorder.

3.  Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from April 1966 to April 1969.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a May 2000 rating action of the 
Philadelphia, Pennsylvania RO that denied service connection 
for a stomach disorder on the grounds that new and material 
evidence to reopen the claim had not been received, and also 
denied service connection for a respiratory disorder, to 
include sinusitis and asthma.  In October 2000, the veteran's 
claims file was transferred to the Buffalo, New York RO, 
reflecting his change of residence to that state.  

This appeal also arose from an April 2001 rating action that 
denied service connection for an acquired psychiatric 
disorder on the basis that new and material evidence to 
reopen the claim had not been received.  The veteran filed a 
Notice of Disagreement in May 2001, and the RO issued a 
Statement of the Case (SOC) in May 2002.  The veteran filed a 
Substantive Appeal in July 2002.

In September 2003, the Board reopened the claims for service 
connection for stomach and acquired psychiatric disorders on 
the basis that new and material evidence had been received, 
but remanded those issues together with the issue of service 
connection for a respiratory disorder to the RO for further 
development of the evidence, due process development, and 
adjudication on the merits.  The RO issued a Supplemental SOC 
(SSOC) in April 2005, reflecting the denials of service 
connection for all three disabilities.  

The Board's decision on the claims for issues of service 
connection for respiratory and stomach disorders is set forth 
below.   The claim for service connection for an acquired 
psychiatric disorder is addressed in the remand following the 
order; this matter is being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  VA will 
notify the veteran if further action on his part is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims for service connection for respiratory 
and stomach disorders has been accomplished.  

2.  A chronic respiratory disorder, to include sinusitis and 
asthma, was first manifested many years post service, and the 
weight of the competent medical evidence establishes no nexus 
between any such respiratory disability and the veteran's 
military service.

3.  Although the veteran had stomach and abdominal symptoms 
in service, no stomach disability was then diagnosed.

4.  A chronic stomach disability, a small sliding hiatal 
hernia with mild gastroesophageal reflux, was first 
manifested many years post service, and the weight of the 
competent medical evidence establishes  that there no medical 
no nexus between any such current disability  and the 
veteran's military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a respiratory 
disorder, to include sinusitis and asthma, are not met.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002);  38 C.F.R. §§ 
3.102, 3.159, 3.303 (2004).

2.  The criteria for service connection for a stomach 
disorder are not met. 38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims for service connection for respiratory 
and stomach disabilities has been accomplished.  

Through the March 2000 RO letters, the May 2000 and April 
2001 rating actions, the April 2001 RO letter, the May 2002 
SOC, the July 2002 and March and October 2004 RO letters, the 
April 2004 SSOC, and the August 2005 RO letter, the veteran 
and his representative were variously notified of the law and 
regulations governing entitlement to the benefits sought on 
appeal, the evidence that would substantiate his claims, and 
the evidence that had been considered in connection with his 
appeal.  Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claims, and has been provided ample opportunity 
to submit such information and evidence.  

Additionally, the April 2001 and March 2004 RO letters, SOC, 
and SSOC variously informed the veteran of what the evidence 
had to show to establish entitlement to the benefits he 
sought; what information or evidence VA still needed from 
him; what evidence VA had retrieved and considered in his 
claims; what evidence he had to furnish; what he had to do to 
obtain assistance from VA in connection with his appeal; and 
that VA would make reasonable efforts to help him get 
evidence necessary to support his claims, such as medical 
records (including private medical records), if he gave it 
enough information about such records so that it could 
request them from the person or agency that had them.  In 
addition, the latter RO letters and the SSOC specifically 
informed the appellant of the VCAA's requirements, and 
notified him that he could help with his claims by informing 
VA of any additional information or evidence that he wanted 
it to try to obtain for him, where to send additional 
evidence or information concerning his appeal, and where he 
could request assistance if needed.  The latter March 2004 RO 
letter specifically notified the veteran to furnish any 
evidence in his possession that pertained to his claims.  
Accordingly, the Board finds that the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by him and what evidence 
will be retrieved by VA has been met.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify a veteran of: (1) the evidence that is 
needed to substantiate a claim; (2) the evidence, if any, to 
be obtained by VA; (3) the evidence, if any, to be provided 
by the claimant; and (4) a request by VA that the claimant 
provide any evidence in his possession that pertains to the 
claim.  As indicated above, all four content of notice 
requirements have been met with respect to the claims herein 
decided.  l.    

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the VA Secretary receives a complete 
or substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

In the matters now before the Board, documents strictly 
meeting the VCAA's notice requirements were not, nor could 
they have been, furnished to the veteran prior to the May 
2000 rating action on appeal, inasmuch as the VCAA was not 
enacted until later 2000.  However, the Board finds that any 
lack of full, pre-adjudication notice in this appeal does not 
prejudice the veteran in any way.  In this regard, the Board 
points out that the Court has also held that an error in the 
adjudicative process is not prejudicial unless it affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect, such that the error affects the essential fairness 
of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds that, in this appeal, the delay in 
issuing the 38 U.S.C.A. § 5103(a) notice was not prejudicial 
to the veteran because it did not affect the essential 
fairness of the adjudication, in that his claims were fully 
developed and readjudicated after notice was provided.  

As indicated above, the rating actions, several RO letters, 
SOC, and SSOC issued between 2000 and 2005 have repeatedly 
explained to the veteran what was needed to substantiate his 
claims.  As a result of RO development and the Board's 
remand, comprehensive documentation, identified below, has 
been associated with the claims file and considered in 
evaluating the veteran's appeal.  The RO most recently 
readjudicated the veteran's claim on the merits in April 2005 
on the basis of all the evidence of record, as reflected in 
the SSOC.

Additionally, the Board finds that all necessary development 
on the claims currently under consideration has been 
accomplished.  The RO, on its own initiative as well as 
pursuant to the Board's remand, has made reasonable and 
appropriate efforts to assist the appellant in obtaining 
evidence necessary to substantiate his claims, to include 
obtaining extensive service and post-service VA and private 
medical records from the time of the veteran's military 
service to 2005.  The veteran was afforded comprehensive VA 
examinations in October 2004.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional, existing 
evidence that is pertinent to the claims on appeal that has 
not been obtained.  In April 2004, the veteran's 
representative stated that no additional medical records were 
available from A. Tahir, M.D., who was no longer in medical 
practice.  In September 2004, the veteran stated that he had 
submitted to the RO all medical records that he had in his 
possession.  In June 2005, the veteran's representative 
stated that all available facts and evidence to support the 
veteran's claims were contained in his claims file.

Hence, the Board finds that any failure on the part of VA in 
not fulfilling any VCAA notice requirements prior to the RO's 
initial adjudication of the claims is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Cf. 38 C.F.R. § 20.1102 (2004).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by adjudication of the claims for service 
connection for respiratory and stomach disorders  at this 
juncture, without directing or accomplishing any additional 
notification and/or development action.  

III.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated in wartime service.        38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Such a determination requires a 
finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  

In this case, the veteran asserts his entitlement to service 
connection for respiratory and stomach disabilities that he 
relates to his military service-specifically, exposure to 
tear gas during basic training.   

The service medical records show the veteran's complaints of 
stomach and abdominal pains in July and November 1966 for 
which he was treated with medication that relieved the pain 
on both occasions; physical examination in November was 
negative for stomach pathology.  The veteran was also treated 
for colds and upper respiratory infections on several 
occasions in service from 1966 to 1968, but the service 
medical records are completely negative for findings or 
diagnoses of sinusitis or asthma.  On March 1969 separation 
examination, the veteran gave a history of ear, nose, or 
throat trouble; chronic or frequent colds; and stomach, 
liver, or intestinal trouble.  He denied sinusitis, asthma, 
shortness of breath, a chronic cough, frequent indigestion, 
and a rupture/hernia.  The examiner noted that occasional 
abdominal pain had been relieved by medication.  The nose, 
sinuses, lungs, chest, abdomen, and viscera were normal on 
examination, and chest X-rays were negative.

Post service, the veteran was seen at a VA medical facility 
in March 1975 with a   1-month history of stomach pain and 
cramps.  The diagnosis was gastritis.

On July 1983 VA general medical examination, the nose, 
sinuses, and respiratory system were normal, and the abdomen 
was soft and non-tender.

During VA hospitalization in January and February 1984, a 
history of a head injury in October 1983 was noted, followed 
by the development of sinus problems.  Current physical 
examination was normal.  Physical examinations during 
subsequent VA hospitalizations in July and August 1984, 
December 1986, June and July 1987, and May and June 1988 were 
negative for pertinent respiratory and stomach pathology.  
The abdomen was soft and non-tender on September 1990 VA 
general medical examination.

Considering the pertinent evidence in light of the above-
noted criteria, the Board also finds that the competent and 
persuasive evidence establishes that there is no nexus 
between either the veteran's currently-diagnosed stomach 
disorder, a hiatal hernia with gastroesophageal reflux, or 
respiratory disorders, including sinusitis and asthma, and 
any incident of his military service.  

The first objective evidence of sinusitis was during VA 
hospitalization from June to December 1988, over 19 years 
post service.  The first objective demonstration of asthma 
was in VA outpatient records of March and November 1998, some 
29 years post service.  The first objective demonstration of 
a chronic stomach disability was that noted in VA medical 
records beginning in 1999, which document various stomach and 
abdominal complaints including a question of peptic ulcer 
disease, heartburn, abdominal pain due to medications, and 
resolving gastritis.  VA medical records first document 
gastroesophageal reflux disease in January 2002, and a July 
2003 VA upper gastrointestinal series first documented a 
small sliding hiatal hernia with mild gastroesophageal 
reflux.  However, the Board finds that those and subsequent 
records contain no competent and persuasive medical opinion 
directly relating the veteran's respiratory or stomach 
complaints to his military service.  

The Board notes that, in a November 2000 statement, Dr. Tahir 
stated that it was possible that the veteran might have 
chronic stomach pain, asthma, and chronic sinusitis related 
to exposure to different gases during his military service.  
In November 2003, a VA physician's assistant noted that 
evidence indicating questionable peptic ulcer disease in 
February 1999 went away in 2000 after successful treatment, 
and he speculated that this could have been the same 
disability that the veteran had in military service, although 
it was impossible to tell.  However, the Board finds these 
speculative opinions to be of limited probative value with 
respect to any nexus to military service, inasmuch as there 
is no indication that Dr. Tahir or the physician's assistant 
reviewed the veteran's extensive documented medical history 
in arriving at his conclusion, including the service medical 
records which show only stomach and abdominal complaints but 
no  findings or diagnosis of any chronic disability, and are 
completely negative for complaints, findings, or diagnosis of 
any asthma or sinusitis.

The Board points out that in October and November 2004 and 
March 2005 a VA examiner specifically addressed the question 
of a medical relationship between the veteran's current 
respiratory and stomach disabilities and his military 
service, and that evidence squarely militates against the 
claims for service connection.  The VA physician opined that 
it was not at all likely that the veteran's sinus problems, 
asthma, and stomach symptoms manifested by a sliding hiatus 
hernia with gastroesophageal reflux were precipitated by 
exposure to gases in military service, and that Dr. Tahir's 
speculative opinions regarding the etiology of those 
disorders did not change his opinion.  The Board accords 
great probative value to the 2004 and 2005 VA medical 
opinions and finds them to be more persuasive on the question 
of medical relationship in each claim.  Clearly, the VA 
physician reached his conclusions only after a review of the 
extensive service and post-service records, and current 
examination of the veteran, whereas neither Dr. Tahir nor the 
physician's assistant indicated that he reviewed any of the 
veteran's past medical records or examined him in reaching 
his purely speculative conclusions.  Hence, the Board finds 
that the most persuasive medical opinions to specifically 
address medical nexus militate against each claim.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 
4 Vet. App. 467, 470-471 (1993) (the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).  

In addition to the medical evidence addressed above, the  
Board has considered the veteran's assertions in connection 
with each of the claims on appeal.  However, as a layman 
without appropriate medical training and expertise, the 
veteran simply is not competent to render a probative opinion 
on a medical matter-such as whether there is a medical 
relationship between a current respiratory or stomach 
disability and a claimed incident of his military service.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is 
generally not capable of opining on matters requiring medical 
knowledge).  

Similarly, the Board notes that the veteran's own reported 
history of the onset of his respiratory and stomach 
disabilities, as reflected in records of his medical 
treatment, also do not constitute competent evidence of the 
required nexus.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) (evidence that is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute competent 
medical evidence, and a bare transcription of a lay history 
is not transformed into competent medical evidence merely 
because the transcriber happens to be a medical 
professional).  

Under these circumstances, the Board finds that the claims 
for service connection for a respiratory disorder, to include 
sinusitis and asthma, and for a stomach disorder must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against each claim, that doctrine is not applicable. See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a respiratory disorder, to include 
sinusitis and asthma, is denied.

Service connection for a stomach disorder is denied.


REMAND

The Board finds that further RO action on the remaining claim 
for service connection for an acquired psychiatric disorder 
on appeal is warranted, even though such action will further 
delay an appellate decision on this claim.

As indicated above, the Board previously remanded this matter 
to the RO in September 2003, to obtain a VA psychiatric 
examination and opinion.  Although a VA examination was 
conducted in November 2004, and the examiner furnished the 
requested medical nexus opinion, the RO noted in February 
2005 that that examination report was inadequate, in that the 
examiner failed to consider and address the veteran's 
documented psychiatric history-specifically, the service 
medical records, post-service VA psychiatric treatment 
records, and Dr. Tahir's August 2001 findings and medical 
opinion.  

The RO then returned the claims file to the VA psychiatric 
examiner for a supplemental opinion that included 
identification of the specific evidence reviewed and 
considered in rendering the opinion, as well as the rationale 
for the opinion.  A VA Contact Report indicates that the 
physician that conducted the November 2004 psychiatric 
examination had reviewed the claims file again in April 2005; 
however, no supplemental examination report or opinion from 
that examiner is of record, and the RO's last adjudication of 
the claim (as reflected in the April 2005 SSOC) does not 
reflect consideration of any such supplemental report or 
opinion.

Given these facts, the need for medical opinion based upon 
full consideration of the appellant's documented medical 
history and assertions (as previously requested), and to 
ensure that the appellant is afforded full due process of 
law, the Board has no choice but to remand this matter for 
further development and adjudication consistent with the 
above.

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim remaining on 
appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain and associate 
with the claims file a supplemental 
psychiatric report or opinion by Albert 
K. Chen, M.D., 361 West Water Street, 
Elmira, New York 14901.  In response to 
the RO's February 2005 request, the 
supplemental report or opinion must 
reflect consideration and discussion of 
the veteran's documented psychiatric 
history-specifically, the service 
medical records, post-service VA 
psychiatric treatment records, and Dr. 
Tahir's August 2001 findings and medical 
opinion.  All records and/or responses 
should be associated with the claims 
file.

2.  If Dr. Chen is unable or unwilling to 
provide a written supplemental report, 
the RO should undertake appropriate 
action to obtain a medical opinion 
clearly based on full consideration of 
the veteran's documented medical history 
(to specifically include that noted 
above), to include arranging for the 
veteran to undergo further examination to 
obtain such an opinion.  

3.  To help avoid future remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the remaining 
claim on appeal for service connection 
for an acquired psychiatric disorder in 
light of all pertinent evidence and legal 
authority.  

5.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for its determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


